Citation Nr: 1747532	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-43 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder, to include as a result of undiagnosed or chronic multisymptom illness.  

2.  Entitlement to service connection for a right knee disorder, to include as a result of undiagnosed or chronic multisymptom illness.  

3.  Entitlement to service connection for a cervical spine disorder, to include as a result of undiagnosed or chronic multisymptom illness.  

4.  Entitlement to service connection for a lumbar disorder, to include as a result of undiagnosed or chronic multisymptom illness.  

5.  Entitlement to service connection for a right ankle disorder, to include as a result of undiagnosed or chronic multisymptom illness.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and N. M.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran had active service from October 1980 to March 1992.  He had Gulf War service from October 1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  The case is currently under the jurisdiction of the VA RO in Huntington, West Virginia.  

In August 2015, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Board remanded the instant case in June 2016 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The Board also denied service connection for a right elbow disorder and found that new and material evidence had not been received to reopen a claim for service connection for a chronic respiratory disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Further development is necessary in the instant case.  

The Veteran stated that his issues of service connection for cervical spine, right ankle, left elbow, right knee, and right ankle disorders were, in the alternative, the result of fibromyalgia due to Persian Gulf service.  The Veteran has been diagnosed with fibromyalgia and possible fibromyalgia by private physicians, but these diagnoses were not addressed in connection with the aforementioned claims.  Therefore, the VA opinions in connection with these disorders are inadequate for rating purposes.  VA examination should be performed in connection with possible fibromyalgia in connection with these disorders.  

Additionally, the Veteran underwent surgery of the low back in January 2001.  He has stated that he had surgery at Riverside Hospital in Portsmouth, Virginia.  These hospital and surgical records are necessary in connection with this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any treatment records, VA or non-VA, to include treatment or surgical records in connection with the Veteran's 2011 low back surgery, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, schedule the Veteran for a Gulf War examination to determine if the Veteran's disability claimed as fibromyalgia is manifested by joint pains involving the right knee, cervical spine, left elbow, right ankle, and lumbar spine.  All indicated studies should be performed.  The examiner should indicate whether objective signs (such as pain) of the right knee, cervical spine, left elbow, right ankle, and lumbar spine were present in service or at any time since service.  

The examiner should clarify whether there is a diagnosis, to include fibromyalgia.  He/she should also provide a diagnosis or diagnoses for all current disorders of the right knee, cervical spine, left elbow, right ankle and lumbar spine.

The examiner should opine whether any right ankle, left elbow, right knee, cervical spine, or lumbar spine disorder(s) is(are) at least as likely as not (50 percent or greater probability) part of a medically unexplained chronic multisymptom illness (i.e., a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms), such as fibromyalgia, or due to undiagnosed illness.  

A full rationale and explanation should be provided by the examiner for any diagnosis or opinion rendered.  The examiner is informed that the Veteran's lay reports of his symptoms and history are competent evidence and must be considered in arriving at a diagnosis and/or an opinion.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  The AOJ must consider the provisions of 38 C.F.R. § 3.317 in connection with these claims.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

